                     Case 21-10457-LSS                  Doc 203   Filed 04/22/21     Page 1 of 8




                             IN THE UNITED STATES BANKRUPTCY COURT
                                  FOR THE DISTRICT OF DELAWARE

    In re:                                                         Chapter 11

    MOBITV, INC., et al.,1                                         Case No. 21-10457 (LSS)

                                             Debtors.              Jointly Administered



                                                     AFFIDAVIT OF SERVICE

       I, James Nguyen-Phan, depose and say that I am employed by Stretto, the claims and
noticing agent for the Debtors in the above-captioned cases.

        On April 21, 2021, at my direction and under my supervision, employees of Stretto caused
the following documents to be served via overnight mail on the service list attached hereto as
Exhibit A, and via electronic mail on the service list attached hereto as Exhibit B:

     •     Declaration and Disclosure Statement of Audrey Kwan, on Behalf of Kwan & Olynick
           LLP (Docket No. 193)

     •     Notice of Hearing on Joint Motion of the Debtors and the Official Committee of
           Unsecured Creditors, Pursuant to Fed. R. Bankr. P. 9019, for Entry of an Order
           Approving T-Mobile Settlement Agreement (Docket No. 198)




                                      [SPACE LEFT INTENTIONALLY BLANK]




__________________________________________________
1
     The Debtors in these chapter 11 cases and the last four digits of each Debtor’s U.S. tax identification number are
as follows: MobiTV, Inc. (2422) and MobiTV Service Corporation (8357). The Debtors’ mailing address is 1900
Powell Street, 9th Floor, Emeryville, CA 94608.
Case 21-10457-LSS   Doc 203   Filed 04/22/21   Page 2 of 8
Case 21-10457-LSS   Doc 203   Filed 04/22/21   Page 3 of 8




                    Exhibit A
                                                       Case 21-10457-LSS            Doc 203        Filed 04/22/21          Page 4 of 8

                                                                                         Exhibit A
                                                                                   Served Via Overnight Mail

                   Name                                Attention                          Address 1                          Address 2                       City        State       Zip    Country
 A&E Television Networks LLC           Attn: Nicole Muzzio                  111 8th Avenue                                                           New York            NY      10011
 ABC Cable Networks Group              Attn: Robert Skinnon                 PO Box 732550                                                            Dallas              TX      75373-2550
 Ally Bank                             c/o Richards Layton & Finger PA.     One Rodney Square                    920 North King Street               Wilmington          DE      19801
 Amino Technologies (US) LLC           Attn: Jonny McKee                    20823 Stevens Creek Blvd Ste 400                                         Cupertino           CA      95014
 ATEME INC.                            Attn: A Phienboupha & R Fitzgerald   750 W. Hampden Avenue Suite 290                                          Englewood           CO      80110
 BEAR Cloud Technologies Inc           Attn: Donald James Jr.               1160 Battery Street East Suite 110                                       San Francisco       CA      94111
 BEAR Cloud Technologies Inc.          Attn: Don James                      PO BOX 37                            Finance                             Bakersfield         CA      93302
 Comcast Cable Communications LLC                                           PO Box 37601                                                             Philadelphia        PA      19101-0601
 Cybage Software Private Limited       Attn: Sai Balaji Varma               Survey no: 13A/1+2+3/1               Vadgaon Sheri                       Pune                MH      411014     India
 Delaware Office of the AG             Department of Justice                820 N French Street                  Carvel State Office Building        Wilmington          DE      19801
 Delaware Secretary of State           Div of Corporations Franchise Tax    PO Box 898                                                               Dover               DE      19903
 Delaware State Treasury                                                    820 Silver Lake Blvd Suite 110                                           Dover               DE      19904
 Digital Realty Trust Telx Atlanta 2   Attn: Jeff Goode                     PO Box 419729                                                            Boston              MA      02241-9729
 Discovery Communications Inc.         Attn: Ryan Hammonds                  PO Box 79971                                                             Baltimore           MD      21279
 Elemental Technologies LLC            Attn: Charles Brau                   1320 SW Broadway Suite 400                                               Portland            OR      97201
 EPB Fiber Optics                      Attn: Katie Espeseth                 10 West M L King Blvd.                                                   Chattanooga         TN      37402
 Fox News Network LLC                  Attn: Indira Kunhegyesi              1211 Ave of the Americas 2nd Floor                                       New York            NY      10036
 GlobeCast America Inc                 Attn: Kathryn Chittenden             10525 West Washington Blvd.                                              Culver City         CA      90232
 GuidePoint Security LLC               Attn: Bryan Orme                     PO Box 742788                                                            Atlanta             GA      30374-2788
 Internal Revenue Service              Centralized Insolvency Operation     PO Box 7346                                                              Philadelphia        PA      19101-7346
 Kovarus Inc.                          Attn: Michelle Gomez                 PO Box 396039                                                            San Francisco       CA      94139-6039
 KPMG LLP                              Attn: Sarah North                    PO Box 120922                        Dept. 0922                          Dallas              TX      75312-0922
 Kwan Intellectual Property Law        Attn: Audrey Kwan                    2000 Hearst Ave. Ste 305                                                 Berkeley            CA      94709
 Level 3 Communications LLC                                                 PO Box 910182                                                            Denver              CO      80291-0182
 Loma Alta Holdings Inc.               Attn: Mark McGourty                  2000 Crow Canyon Place Suite 250                                         San Ramon           CA      94583
 MPEGLA                                                                     8101 E. Prentice Avenue Suite 900                                        Greenwood Village   CO      80111
 MTV Networks                          Matthew Borkowsky                    70619 Networks Place                                                     Chicago             IL      60673-1706
 NTT Global Data Americas RagingWire   Attn: Isabel Ebner                   PO Box 348060                                                            Sacramento          CA      95834
 NTT Global Data Centers Americas      c/o Buchalter a Professional Corp    55 Second Street 17th Floor          Attn: Valerie Bantner Peo           San Francisco       CA      94105-3493
 Office of US Attorney District DE     c/o U.S. Attorney’s Office           1313 N. Market Street                Hercules Building                   Wilmington          DE      19801
 Office of US Trustee District of DE   Benjamin A. Hackman                  844 King Street Suite 2207           Lockbox 35                          Wilmington          DE      19801
 Oracle America Inc.                                                        500 Oracle Parkway                                                       Redwood City        CA      94065
 Persistent Systems Inc.               Attn: Ninad Sarwate                  2055 Laurel Wood Rd Suite 210                                            Santa Clara         CA      95054
 Rackspace                             Attn: Jeff Conrad                    PO Box 730759                                                            Dallas              TX      75373-0759
 Rovi Guides Inc.                      Attn: Karen Bullock                  PO Box 202624                                                            Dallas              TX      75320-2624
 RPX Corporation                       Attn: Anne Abramowitz                Four Embarcadero Center Suite 4000                                       San Francisco       CA      94105
 Securities & Exchange Commission      New York Regional Office             200 Vesey Street Suite 400           Andrew Calamari Regional Director   New York            NY      10281-1022
 Securities & Exchange Commission      Secretary of the Treasury            100 F Street NE                                                          Washington          DC      20549
 Silicon Valley Bank                   Attn: Jayne Tang                     3003 Tasman Drive                                                        Santa Clara         CA      95054
 State of Arizona                      Arizona Department of Revenue        PO Box 29085                                                             Phoenix             AZ      85038
 State of Arizona                      Office of The Attorney General       2005 N Central Ave                                                       Phoenix             AZ      85004
 State of California                   Franchise Tax Board                  PO Box 942857                                                            Sacramento          CA      94257-0531
 State of California                   Office of The Attorney General       PO Box 944255                                                            Sacramento          CA      94244-2550
 State of California                   State Board of Equalization          450 N Street Mic:121                                                     Sacramento          CA      94279-0121
 State of California                   State Board of Equalization          PO Box 942879                        CA Dept of Tax & Fee Administration Sacramento          CA      94279-6001
 State of Colorado                     Colorado Department of Revenue       1375 Sherman St.                     Taxation Division                   Denver              CO      80203
 State of Colorado                     Office of The Attorney General       1300 Broadway 10Th Fl                Ralph L. Carr Judicial Building     Denver              CO      80203
 State of Connecticut                  Departmnet of Revenue Services       450 Columbus Blvd. Ste 1                                                 Hartford            CT      06103
 State of Connecticut                  Office of The Attorney General       55 Elm St                                                                Hartford            CT      06106
 State of Georgia                      Georgia Department of Revenue        PO Box 740321                                                            Atlanta             GA      30374-0321

In re: MobiTV, Inc., et al.
Case No. 21-10457 (LSS)                                                                                                                                                                  Page 1 of 2
                                            Case 21-10457-LSS                Doc 203         Filed 04/22/21           Page 5 of 8

                                                                                  Exhibit A
                                                                            Served Via Overnight Mail

                   Name                       Attention                            Address 1                            Address 2                      City     State       Zip    Country
 State of Georgia             Office of The Attorney General        40 Capitol Sq Sw                                                           Atlanta          GA      30334
 State of Kansas              Kansas Department of Revenue          120 Se 10Th Ave.                      Scott State Office Building          Topeka           KS      66612-1588
 State of Kansas              Office of The Attorney General        120 SW 10Th Ave 2nd Fl                                                     Topeka           KS      66612
 State of Louisiana           Dept of Revenue                       617 North Third St                                                         Baton Rouge      LA      70802
 State of Louisiana           Office of The Attorney General        1885 N. Third St                                                           Baton Rouge      LA      70802
 State of Massachusetts       Massachusetts Department of Revenue   100 Cambridge Street                                                       Boston           MA      02114
 State of Massachusetts       Office of The Attorney General        1 Ashburton Place 20Th Floor                                               Boston           MA      02108
 State of New Hampshire       Department of Revenue Admin.          109 Pleasant Street                   Gvnr Hugh Gallen State Office Park   Concord          NH      03301
 State of New Hampshire       Office of The Attorney General        33 Capitol St.                        Nh Department Of Justice             Concord          NH      03301
 State of New Jersey          New Jersey Division of Taxation       PO Box 281                            Revenue Processing Center            Trenton          NJ      08695-0281
 State of New Jersey          Office of The Attorney General        25 Market St 8Th Fl West Wing         Richard J. Hughes Justice Complex    Trenton          NJ      08611
 State of New York            Dept. of Taxation And Finance         PO Box 5300                           Bankruptcy Section                   Albany           NY      12205-0300
 State of New York            Office of The Attorney General        The Capitol 2nd Floor                                                      Albany           NY      12224
 State of Oregon              Office of The Attorney General        1162 Court St Ne                                                           Salem            OR      97301
 State of Oregon              Oregon Dept of Revenue                955 Center St NE                                                           Salem            OR      97301-2555
 State of Oregon              Oregon Dept of Revenue                PO Box 14730                                                               Salem            OR      97309-0464
 State of Texas               Office of The Attorney General        300 W. 15Th St                                                             Austin           TX      78701
 State of Texas               Texas Comptroller of Pub. Accounts    PO Box 13528                          Capitol Station                      Austin           TX      78711-3528
 State of Utah                Office of The AG Sean D. Reyes        State Capitol Room 236                                                     Salt Lake City   UT      84114
 State of Utah                Office of The Attorney General        350 North State St Ste 230            Utah State Capitol Complex           Salt Lake City   UT      84114
 State of Utah                Utah State Tax Commission             210 North 1950 West                   Utah State Tax Commission            Salt Lake City   UT      84134-0700
 Telia Carrier U.S. Inc.      Attn: Michelle Pritchett              4966 Paysphere Circle                 Lock Box #4966                       Chicago          IL      60674
 Tringapps Inc                Attn: Karthik Kumaraswamy             551 5th Ave. Suite 630                                                     New York         NY      10176
 TVN Ventures LLC             c/o Alston & Bird                     One Atlantic Center                   1201 West Peachtree St Ste 4900      Atlanta          GA      30309
 ValueLabs Inc.               Attn Ramchandran Manjeri              3235 Satellite Blvd Bldg400 Ste 300                                        Duluth           GA      30096




In re: MobiTV, Inc., et al.
Case No. 21-10457 (LSS)                                                                                                                                                         Page 2 of 2
Case 21-10457-LSS   Doc 203   Filed 04/22/21   Page 6 of 8




                    Exhibit B
                                            Case 21-10457-LSS              Doc 203      Filed 04/22/21      Page 7 of 8

                                                                              Exhibit B
                                                                        Served Via Electronic Mail

                    Name                                            Attention 1                               Attention 2                         Email
ABC Cable Networks Group                           Attn: Robert Skinnon                                                          Robert.T.Skinnon@disney.espn.com
                                                                                                     Attn: Kenneth E Noble,      knoble@mcguirewoods.com
                                                                                                     Kristin C Wigness, &        hchung@mcguirewoods.com
Ally Bank                                          c/o McGuire Woods LLP                             Ha Young Chung              kwigness@mcguirewoods.com
                                                                                                     Attn: John H Knight &       knight@rlf.com
Ally Bank                                          c/o Richards, Layton & Finger, PA                 David T Queroli             queroli@rlf.com
                                                                                                                                 knight@rlf.com
Ally Bank                                          c/o Richards, Layton & Finger, PA.                                            queroli@rlf.com
Amino Technologies (US) LLC                        Attn: Jonny McKee                                                             jonathan.mckee@amino.tv
Ateme                                              c/o Morris James LLP                              Attn: Carl N. Kunz, III     ckunz@morrisjames.com
Ateme                                              c/o Ropers Majeski PC                             Attn: Steven G. Polard      steven.polard@ropers.com
                                                                                                                                 a.phienboupha@ateme.com
ATEME, INC.                                        Attn: Alexis Phienboupha & Ray Fitzgerald                                     r.fitzgerald@ateme.com
BEAR Cloud Technologies Inc                        Attn: Donald James Jr.                                                        finance@bearcloudtech.com
BEAR Cloud Technologies, Inc.                      Attn: Don James                                                               dj@bearcloudtech.com
Comcast Cable Communications Management, LLC       c/o Ballard Spahr LLP                             Attn: Matthew G. Summers    summersm@ballardspahr.com
Cybage Software Private Limited                    Attn: Sai Balaji Varma                                                        saiv@cybage.com
Delaware Office of the Attorney General            Department of Justice                                                         Attorney.General@state.DE.US
Delaware Secretary of State                        Division of Corporations                                                      dosdoc_bankruptcy@state.de.us
Delaware State Treasury                                                                                                          statetreasurer@state.de.us
Digital Realty Trust, LP dba Telx Atlanta 2, LLC   Attn: Jeff Goode                                                              jgoode@digitalrealty.com
Discovery Communications, Inc.                     Attn: Ryan Hammonds                                                           ryan_hammonds@discovery.com
Elemental Technologies LLC                         Attn: Charles Brau                                                            charbrau@elemental.com
EPB Fiber Optics                                   Attn: Katie Espeseth                                                          espesethkg@epb.net
Fox News Network, LLC                              Attn: Indira Kunhegyesi                                                       indira.kunhegyesi@foxnews.com
GlobeCast America, Inc                             Attn: Kathryn Chittenden                                                      kathryn.chittenden@globecastna.com
GuidePoint Security LLC                            Attn: Bryan Orme                                                              bryan.orme@guidepointsecurity.com
Kovarus, Inc.                                      Attn: Michelle Gomez                                                          mgomez@kovarus.com
KPMG, LLP                                          Attn: Sarah North                                                             snorth@kpmg.com
Kwan Intellectual Property Law                     Attn: Audrey Kwan                                                             akwan@kwanip.com
Level 3 Communications, LLC                                                                                                      billing@centurylink.com
Loma Alta Holdings, Inc.                           Attn: Mark McGourty                                                           mmcgourty@kovarus.com
MPEGLA                                                                                                                           licensing-web@mpegla.com
MTV Networks                                       Matthew Borkowsky                                                             Matthew.Borkowsky@viacom.com
NTT Global Data Centers Americas                                                                                                 iebner@ragingwire.com
dba RagingWire                                     Attn: Isabel Ebner                                                            legal@ragingwire.com
NTT Global Data Centers Americas, Inc.
fka RagingWire Data Centers                        c/o Buchalter, a Professional Corporation         Attn: Valerie Bantner Peo   vbantnerpeo@buchalter.com
Office of the United States Trustee for the
District of Delaware                               Benjamin A. Hackman                                                           benjamin.a.hackman@usdoj.gov
Official Committee of Unsecured Creditors          c/o Fox Rothschild LLP                            Attn: Gordon E Gouveia      ggouveia@foxrothschild.com

In re: MobiTV, Inc., et al.
Case No. 21-10457 (LSS)                                                                                                                                  Page 1 of 2
                                            Case 21-10457-LSS         Doc 203      Filed 04/22/21   Page 8 of 8

                                                                         Exhibit B
                                                                   Served Via Electronic Mail

                       Name                                       Attention 1                           Attention 2                         Email
Official Committee of Unsecured Creditors       c/o Fox Rothschild LLP                        Attn: Michael A Sweet       msweet@foxrothschild.com
Official Committee of Unsecured Creditors       c/o Fox Rothschild LLP                        Attn: Seth A Niederman      sniederman@foxrothschild.com
Oracle America, Inc.                            c/o Buchalter, a Professional Corporation     Attn: Shawn M. Christianson schristianson@buchalter.com
                                                                                                                          dgrassgreen@pszjlaw.com
                                                                                                                          mlitvak@pszjlaw.com
                                                                                                                          nhong@pszjlaw.com
Pachulski Stang Ziehl & Jones LLP               D. Grassgreen, M. Litvak, N.Hong, J. Rosell                               jrosell@pszjlaw.com
Persistent Systems, Inc.                        Attn: Ninad Sarwate                                                       ninad_sarwate@persistent.com
Rackspace                                       Attn: Jeff Conrad                                                         jconrad@rackspace.com
Rovi Guides, Inc.                               Attn: Karen Bullock                                                       melissa.mefford@xperi.com
                                                                                                                          aabramowitz@rpxcorp.com
RPX Corporation                                 Attn: Anne Abramowitz                                                     legal@rpxcorp.com
Silicon Valley Bank                             Attn: Jayne Tang                                                          jtang@svb.com
                                                                                              Attn: Gregory A Taylor &    gtaylor@ashbygeddes.com
Silicon Valley Bank                             c/o Ashby & Geddes, PA                        Katharina Earle             kearle@ashbygeddes.com
Silicon Valley Bank                             c/o Morrison & Foerster LLP                   Attn: Alexander G. Rheaume arheaume@mofo.com
Silicon Valley Bank                             c/o Morrison & Foerster LLP                   Attn: Benjamin Butterfield  bbutterfield@mofo.com
State of Arizona                                Office of The Attorney General                                            aginfo@azag.gov
State of Colorado                               Colorado Department of Revenue                Taxation Division           DOR_TaxpayerService@state.co.us
State of Colorado                               Office of The Attorney General                                            cora.request@coag.gov
State of Connecticut                            Office of The Attorney General                                            attorney.general@ct.gov
State of Kansas                                 Kansas Department of Revenue                                              KDOR_tac@ks.gov
State of Kansas                                 Office of The Attorney General                                            derek.schmidt@ag.ks.gov
State of Louisiana                              Office of The Attorney General                                            ConstituentServices@ag.louisiana.gov
State of Massachusetts                          Office of The Attorney General                                            ago@state.ma.us
State of New Hampshire                          Office of The Attorney General                Nh Department Of Justice    attorneygeneral@doj.nh.gov
State of Utah                                   Office of The Attorney General                                            uag@utah.gov
State of Utah                                   Office of The Attorney General, Sean D. Reyes                             uag@utah.gov
                                                                                                                          michelle.pritchett@teliacompany.com
Telia Carrier U.S. Inc.                         Attn: Michelle Pritchett                                                  brian.mchugh@teliacompany.com
                                                                                              Attn: William S Sugden &    will.sugden@alston.com
T-Mobile USA, Inc. and TVN Ventures, LLC        c/o Alston & Bird LLP                         Jacob Johnson               jacob.johnson@alston.com
                                                                                                                          bankfilings@ycst.com
                                                                                              Attn: Edmon L Morton &      emorton@ycst.com
T-Mobile USA, Inc. and TVN Ventures, LLC        c/o Young Conaway Stargatt & Taylor, LLP      Kenneth J Enos              kenos@ycst.com
Tringapps Inc                                   Attn: Karthik Kumaraswamy                                                 karthik.kumaraswamy@tringapps.com
                                                                                              Attn: Will Sugden and       will.sugden@alston.com
TVN Ventures, LLC                               c/o Alston & Bird                             Jacob Johnson               Jacob.johnson@alston.com




In re: MobiTV, Inc., et al.
Case No. 21-10457 (LSS)                                                                                                                            Page 2 of 2
